EXHIBIT
  A
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           DistrictDistrict
                                                       __________  of Connecticut
                                                                            of __________
                BRUCE KIRBY, INC., ET AL.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 3:13-cv-00297-JAM
  LASERPERFORMANCE (EUROPE) LIMITED, ET.                                      )
                 AL.                                                          )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                       Dory Ventures LLC, 10 Marshall Street, Norwalk, CT 06854

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A attached.



  Place: Whitmyer IP Group LLC                                                          Date and Time:
           600 Summer Street                                                                                 04/05/2021 9:00 am
           Stamford, CT 06901

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        03/19/2021

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiffs
Bruce Kirby, Inc. and Bruce Kirby                                        , who issues or requests this subpoena, are:
Benjamin N. Luehrs, Whitmyer IP Group, 600 Summer St, Stamford, CT 06901, 203-703-0800, bluehrs@whipgroup.com

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:13-cv-00297-JAM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                            EXHIBIT A

                                          DEFINITIONS

       1.      The definitions set forth in Rule 26(c) of the United States District Court for the

District of Connecticut Local Rules of Civil Procedure (the “Local Rules”) are incorporated by

reference herein.

       2.      The terms “you” and “your” shall mean Dory Ventures, LLC, including all

predecessors in interest, successors and assigns, and all current and former affiliates, divisions,

subgroups, parents, subsidiaries, funds, special purpose vehicles, agents, legal representatives,

members, owners, trustees, consultants, officers, directors, employees, and all other persons or

entities acting on behalf of Dory Ventures, LLC.

       3.      “QMI” shall mean Quarter Moon, Inc., including all predecessors in interest,

successors and assigns, and all current and former affiliates, including LaserPerformance LLC,

divisions, subgroups, parents, subsidiaries, funds, special purpose vehicles, agents, legal

representatives, members, owners, trustees, consultants, officers, directors, employees, and all

other persons or entities acting on behalf of Quarter Moon, Inc.

       4.      “LPE” shall mean LaserPerformance (Europe) Limited, including all predecessors

in interest, successors and assigns, and all current and former affiliates, divisions, subgroups,

parents, subsidiaries, funds, special purpose vehicles, agents, legal representatives, members,

owners, trustees, consultants, officers, directors, employees, and all other persons or entities

acting on behalf of LaserPerformance (Europe) Limited.

       5.      “Defendants” shall mean QMI and/or LPE.

       6.      The term “communication” means any transmittal of information (in the form of

facts, ideas, inquiries, photographs, drawings or otherwise), and a document request for

                                                  1
“communications” includes correspondence, telexes, facsimile transmissions, telecopies,

electronic mail (“e-mail”), all attachments and enclosures thereto, instant messages, text

messages, recordings of oral communications in any medium, telephone logs, message logs, and

notes and memoranda concerning written or oral communications, and any translations thereof.

          7.   The terms “person” and “persons” shall mean and includes any natural person,

firm, association, partnership, joint venture, corporation, estate, trust, receiver, syndicate,

municipal corporation, and any other form of legal entity or other group or combination acting as

a unit.

          8.   The terms “document” and “documents” has the broadest meaning accorded to it

under Rule 34(a) of the Federal Rules of Civil Procedure and Rule 26(c) of the Local Rules,

which are incorporated herein by reference, and shall include, without limitation, all written,

phonic, or recorded matter, including but not limited to information stored on a computer, disks,

tapes (i.e., magnetic or other storage media), World Wide Web pages, electronic mailing lists,

automated fax support systems, computer code, code excerpts, memoranda, manuals, handbooks,

correspondence, notebooks, draft agreements, and executed agreements, electronic records and

transmissions, and writings and recordings as defined in Fed. R. Evid. 1001, including, without

limitation, any written material, whether typed, handwritten, printed or otherwise, and whether in

draft or final form, of any kind or nature, or any photograph, photostat, microfilm, or other

reproduction thereof, including, without limitation, each note, memorandum, letter, telegram,

telex, circular, release, article, report, prospectus, memorandum of any telephone or in-person

conversation, any financial statement, analysis, drawing, graph, chart, account, book, notebook,

draft, summary, diary, transcript, computer data base, computer printout or other computer

generated matter, contract or order, technical report, laboratory report or notebook, engineering



                                                   2
report, patent, registration or mark, application for a copyright, trademark or patent, patent

appraisal, infringement search or study, and all mechanical and electronic audio and video

recordings or transcripts thereof, and other data compilations from which information can be

obtained and translated; if necessary, by you into reasonably usable form. The term “document”

specifically includes “communications” as defined above. The term “document” specifically

includes e-mail, electronic correspondence, electronic instant messages, including but not limited

to any attachments and files created and maintained in electronic form. This definition

encompasses not only the original version but also any copy containing or having attached

thereto any alterations, notes, comments, or other material not appearing on the original, and

shall also include drafts, revisions or drafts and other preliminary or preparatory material, from

whatever source, underlying, supporting, or used in the preparation of any document. A draft or

non-identical copy is a separate document within the meaning of this term. “Document” also

includes any removable “post-it” notes or other attachments or exhibits affixed to any of the

foregoing.

       9.      The term “relating” (or “relate”) shall mean: pertaining, describing, referring,

evidencing, reflecting, discussing, showing, supporting, contradicting, refuting, constituting,

embodying, containing, concerning, identifying, or in any way logically or factually connected

with the matter discussed.

       10.     “Including” or “includes,” as used in these discovery requests, shall be construed

to mean including or includes, without limitation.

       11.     The words “or” and “and” shall be read in the conjunctive and not in the

disjunctive wherever they appear, and neither of these words shall be interpreted to limit the

scope of a request. The use of a verb in any tense shall be construed as the use of the verb in all



                                                  3
other tenses and the singular form shall be deemed to include the plural, and vice-versa. The

singular form of any noun shall be deemed to include the plural, and vice-versa.

       12.     The present tense includes the past and future tenses. The singular includes the

plural, and the plural includes the singular. “All” means “any and all”; “any” means “any and

all.” “Including” means “including but not limited to.” “And” and “or” encompass both “and”

and “or.” Words in the masculine, feminine or neuter form shall include each of the other

genders.

                                        INSTRUCTIONS

               You must produce all documents responsive to the following document requests

within fourteen (14) days of service.

               These document requests call for the production of responsive documents in your

possession, custody, or control, including but not limited to any employees, agents, attorneys, or

other persons acting or purporting to act on your behalf.

               Each document request shall be construed independently and not with reference to

any other document request for the purpose of limitation or exclusion.

               Each requested document shall be produced in its entirety. If a document

responsive to any request cannot be produced in full, it shall be produced to the extent possible

with an explanation stating why production of the remainder is not possible.

               Whenever necessary to bring within the scope of any document request

documents that might otherwise be construed to be outside the scope: (a) the use of any verb in

any tense shall be construed as the use of that verb in all other tenses; and (b) the use of a word

in its singular form shall be deemed to include within its use the plural form and vice versa.




                                                  4
               All documents are to be produced as they are kept in the usual course of business

with any identifying labels, file markings, or similar identifying features, or shall be organized

and labelled to correspond to the categories requested herein. If there are no documents in

response to a particular request or if you withhold any responsive Documents or categories of

Documents based on any objections, you shall state so in writing. If a request does not specify a

form for producing documents or electronically stored information, they should be produced in a

form or forms in which the documents or electronically stored information is ordinarily

maintained or in a reasonably usable form or forms.

               Electronically stored information (ESI) must be produced in PDF or TIF format

with corresponding load files containing the Document’s text and all available metadata.

               Separate documents must be produced as separate files.

               These Requests seek the production of documents and things as of the date on

which you respond; however, the Requests shall be deemed continuing and must be

supplemented as required by the Federal Rules of Civil Procedure. If, after producing documents

and things, you become aware of any further document(s), thing(s), or information responsive to

these Requests, you are required to produce such additional documents, things, and/or

information promptly upon acquiring possession of such.

               If any document is withheld in whole or in part, for any reason including, without

limitation, a claim of privilege or other protection from disclosure such as the work product

doctrine or other business confidentiality or trade secret protection, set forth separately with

respect to each document: (a) the ground of privilege or protection claimed; (b) each and every

basis under which the document is withheld; (c) the type of document; (d) its general subject

matter; (e) the document’s date; and (f) other information sufficient to enable a full assessment



                                                  5
of the applicability of the privilege or protection claims, as required by FRCP 26(b)(5), the

court’s local rules, and the judge’s individual practice rules.

                If you object to any Request as overly broad or unduly burdensome, you shall

produce those documents and/or things that are unobjectionable and specifically identify the

respect in which the request is allegedly overly broad or burdensome.

                If any document was, but no longer is, in your possession, subject to your control

or in existence, include a statement: (a) identifying the document; (b) describing where the

document is now; (c) identifying who has control of the document; (d) describing how the

document became lost or destroyed or was transferred; and (e) identifying each of those persons

responsible for or having knowledge of the loss, destruction, or transfer of this document from

your possession, custody, or control.

                Each request contemplates production of all documents in their entirety. If a

portion of a Document is responsive to one or more requests, the Document shall be produced in

its entirety.

                                    DOCUMENT REQUESTS

1.      All documents concerning any thing of value, including money, (a) held in the name of
        Defendants, and/or (b) in which Defendants have had any legal or equitable interest at
        any time since February 1, 2011, and/or (c) of which Defendants had the right to exercise
        any degree of control at any time since February 1, 2011.

2.      Documents showing all transfers of property, assets, or any other thing of value (a) held
        in the name of Defendants, and/or (b) in which Defendants have had any legal or
        equitable interest at any time since February 1, 2011, and/or (c) of which Defendants had
        the right to exercise any degree of control at any time since February 1, 2011.

3.      Account statements from February 1, 2011 to the present for all financial accounts (a)
        held in the name of Defendants, and/or (b) in which Defendants have had any legal or
        equitable interest at any time since February 1, 2011, and/or (c) of which Defendants had
        the right to exercise any degree of control at any time since February 1, 2011, showing all
        purchases, payments, credits, and debits.



                                                  6
4.    Documents showing the receipt of any money, via any financial mechanism or
      instrument, from February 1, 2011 to the present, by you from Defendants, including
      from any financial account (a) held in the name of Defendants, and/or (b) in which
      Defendants have had any legal or equitable interest at any time since February 1, 2011,
      and/or (c) of which Defendants had the right to exercise any degree of control at any time
      since February 1, 2011.

5.    Documents showing the payment of any money, via any financial mechanism or
      instrument, from February 1, 2011 to the present, by you on behalf of Defendants,
      including from any financial account (a) held in the name of Defendants, and/or (b) in
      which Defendants have had any legal or equitable interest at any time since February 1,
      2011, and/or (c) of which Defendants had the right to exercise any degree of control at
      any time since February 1, 2011.

6.    Copies of all checks received by you or on your behalf, from February 1, 2011 to the
      present, from Defendants, including from any financial account (a) held in the name of
      Defendants, and/or (b) in which Defendants have had any legal or equitable interest at
      any time since February 1, 2011, and/or (c) of which Defendants had the right to exercise
      any degree of control at any time since February 1, 2011.

7.    Copies of all checks written by you or on your behalf, from February 1, 2011 to the
      present, to Defendants, including from any financial account (a) held in the name of
      Defendants, and/or (b) in which Defendants have had any legal or equitable interest at
      any time since February 1, 2011, and/or (c) of which Defendants had the right to exercise
      any degree of control at any time since February 1, 2011.

8.    Documents showing all wire transfers received by you or on your behalf, from February
      1, 2011 to the present, from Defendants, including from any financial account (a) held in
      the name of Defendants, and/or (b) in which Defendants have had any legal or equitable
      interest at any time since February 1, 2011, and/or (c) of which Defendants had the right
      to exercise any degree of control at any time since February 1, 2011.

9.    Documents showing all wire transfers sent by you or on your behalf, from February 1,
      2011 to the present, to Defendants, including from any financial account (a) held in the
      name of Defendants, and/or (b) in which Defendants have had any legal or equitable
      interest at any time since February 1, 2011, and/or (c) of which Defendants had the right
      to exercise any degree of control at any time since February 1, 2011.

10.   All statements issued since February 1, 2011, by any bank, savings association, stock
      broker, investment, mutual fund, index fund, trust, cryptocurrency exchange,
      cryptocurrency wallet, cryptocurrency account, insurance carrier, or any financial
      institution, for any account (a) held in the name of Defendants, and/or (b) in which
      Defendants have had any legal or equitable interest at any time since February 1, 2011,
      and/or (c) of which Defendants had the right to exercise any degree of control at any time
      since February 1, 2011.




                                              7
11.   All financial statements in any way concerning Defendants issued since February 1,
      2011, to any third party, including any bank, savings association, stockbroker,
      investment, mutual fund, index fund trust, cryptocurrency exchange, cryptocurrency
      wallet, cryptocurrency account, insurance carrier, or other financial institution for any
      loan, insurance, or credit application.

12.   All financial statements in any way concerning Defendants issued since February 1,
      2011, to any client, potential client, insurer, or authority, including licensing authority.

13.   All documents, including but not limited to deeds, which identify any real property in
      which Defendants have had any degree of legal or equitable ownership interest, or had
      the right to exercise any degree of control, at any time since February 1, 2011.

14.   All documents showing the title history of the premises Defendants currently occupy or
      have ever occupied since February 1, 2011, including any agreements and
      communications with the owner of record as to the premises.

15.   All agreements involving Defendants that concern the receipt or conveyance of money by
      you or Defendants.

16.   All documents, including but not limited to deeds, warranties, invoices, purchase orders,
      or bills of sale that identify any property with a value in excess of $1,000.00 in which
      Defendants have had any degree of legal or equitable ownership interest, or had the right
      to exercise any degree of control, at any time since February 1, 2011.

17.   The titles to any motor vehicles, boats, aircraft, watercraft, or other means of
      transportation, in which Defendants have had any degree of ownership interest, or had the
      right to exercise any degree of control, at any time since February 1, 2011.

18.   All documents that disclose any money, including but not limited to, income, trust
      distributions; compensation; dividends; interest; capital gains from the disposal of assets,
      and the like, that Defendants have received since February 1, 2011.

19.   For the period since February 1, 2011, all documents identifying the recipient(s) of any
      thing of value, including funds, in excess of $1,000 disbursed by Defendants, including
      from any financial account, including business or trust accounts.

20.   All documents showing any payment made by or on behalf of Defendants, at any time
      from February 1, 2011, to the present.

21.   All documents showing Defendants income from any source from February 1, 2011 to
      the present, including tax forms, pay stubs, and distributions.

22.   All agreements between you and Defendants since January 1, 2011.

23.   All financial statements or reports concerning Defendants, of any kind, created by or for
      you since January 1, 2011, including profit and loss statements and balance sheets.


                                                 8
24.   All financial statements concerning Defendants that you provided to anyone since
      February 1, 2011, including potential or actual lenders, creditors, licensing entities,
      insurance companies, or investors.

25.   Documents sufficient to show your officers, directors, and members from February 1,
      2011 to the present.

26.   Documents sufficient to show your corporate relationship to and/or with Defendants.

27.   Documents sufficient to show your document retention and preservation policies from
      February 1, 2011 to the present, whether general or specific to the above-captioned
      action.




                                                9
